Exhibit 10.6

AMENDMENT TO AMENDED AND RESTATED SENIOR

MEZZANINE LOAN AGREEMENT

This Amendment to Amended and Restated Senior Mezzanine Loan Agreement (this
“Amendment”), dated as of March 9, 2010, by and among KBS DEBT HOLDINGS, LLC, a
Delaware limited liability company (together with its successors and assigns,
including any lawful holder of any portion of the Indebtedness, “Lender”), and
REQUIRED EQUITY PLEDGOR (as defined in the Loan Agreement), AMERICAN FINANCIAL
REALTY TRUST, a Maryland real estate investment trust (“AFRT”), GKK STARS
ACQUISITION LLC, a Delaware limited liability company (“AFRT Owner”), FIRST
STATES GROUP, L.P., a Delaware limited partnership (“Operating Partnership”),
FIRST STATES GROUP, LLC, a Delaware limited liability company (“Operating
Partnership GP” and together with Operating Partnership, Required Equity
Pledgor, AFRT, AFRT Owner and Operating Partnership, collectively, jointly and
severally, together with their respective permitted successors and assigns,
“Borrower”), amends that certain Amended and Restated Senior Mezzanine Loan
Agreement, dated as of August 22, 2008 (the “Loan Agreement”; all capitalized
terms used but not defined herein shall have the respective meanings given such
terms in the Loan Agreement).

WHEREAS, Lender and Borrower desire to amend the Loan Agreement with respect to
the matters set forth herein.

NOW THEREFORE, in consideration of the mutual premises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby represent, warrant, covenant and
agree as follows:

Section 1. Amendments of Loan Agreement. Lender and Borrower hereby agree to
amend the terms of the Loan Agreement as hereinafter set forth:

(a) The defined term “LIBOR Strike Rate” is hereby deleted in its entirety and
the following is inserted in lieu thereof:

““LIBOR Strike Rate” means (1) with respect to the Initial Interest Rate Cap
Agreement, 5.25%; and (2) with respect to any Extension Interest Rate Cap
Agreement, 2.00%.”

(b) The defined term “Major Lease” is hereby deleted in its entirety and the
following is inserted in lieu thereof:

““Major Lease” means the Lease covering the Dana Portfolio on the date hereof,
as amended or modified in accordance herewith, and any Lease which (i) when
aggregated with all other Leases at the applicable Property with the same Tenant
(or affiliated Tenants), and assuming the exercise of all expansion rights and
all preferential rights to lease additional space contained in each such Lease,
is expected to contribute more than 7.5% of Net Operating Income during any
12-month period (after adjustment to eliminate the effect of free rent periods),
(ii) is with an Affiliate of Borrower or a Property Owner as Tenant,
(iii) requires an expenditure by landlord of $1,000,000 or more with respect to
Tenant

 

1



--------------------------------------------------------------------------------

Improvements and/or Leasing Commissions applicable to such Lease, or (iv) is
entered into during the continuance of an Event of Default.”

(c) The following definitions are hereby inserted in the “DEFINITIONS” section
of the Loan Agreement in alphabetical order:

““Permitted Distributions” means:

(1) a single distribution from the Qualified Operating Account to reimburse
Sponsor for costs and expenses related to compliance with Section 1.2(b) of the
Loan Agreement, the Junior Mezzanine Loan Agreement and the Mortgage Loan
Agreement and the related amendments of such loan agreements, provided that such
distribution does not cause the amount contained in the Qualified Operating
Account to be less than $5,000,000; and

(2) without regard to the distribution described in preceding clause (1),
distributions from the Qualified Operating Account, to the extent such
distributions (i) do not exceed $2,500,000 per Fiscal Quarter in the aggregate,
and (ii) are used solely for the purpose payment (or reimbursement) of corporate
overhead actually incurred and allocated to AFRT.”

““Qualified Operating Account” means the account identified as follows:

 

 

Account Holder

  

First States Group

680 Old York Road

Jenkintown, PA 19046

 

Bank

   Wachovia Bank N.A.  

Account Number

   2000011520836  

ABA Number

   031 201 467”

““Qualified Operating Account Control Agreement” means an agreement relating to
the Qualified Operating Account, among Lender, Junior Mezzanine Lender, the
holder of such account and the Eligible Institution at which such account is
maintained, pursuant to which such account is pledged to Lender and Junior
Mezzanine Lender and Borrower is given full access to the funds on deposit
therein but provides for the discontinuance of such access upon receipt by such
Eligible Institution of written notice from Servicer of the occurrence and
continuance of an Event of Default or Junior Mezzanine Loan Event of Default, as
such agreement may be amended, modified, supplemented, or replaced in accordance
herewith.”

 

2



--------------------------------------------------------------------------------

(d) Section 3.2(a) of the Loan Agreement is hereby modified by deleting the last
sentence thereof.

(e) Section 3.2(b)(v) of the Loan Agreement is hereby deleted in its entirety
and the following is inserted in lieu thereof:

“(v) if the Junior Mezzanine Loan is no longer outstanding, all remaining
amounts to the Qualified Operating Account, unless a Mortgage Loan Event of
Default shall have occurred and be continuing, in which case, all remaining
amounts to the Mortgage Loan Cash Management Account.”

(f) Section 3.5 of the Loan Agreement is hereby deleted in its entirety and the
following is inserted in lieu thereof:

“3.5. Qualified Operating Account; No Distributions.

(a) Borrower shall cause the Qualified Operating Account to be maintained at all
times. Borrower shall (i) cause all amounts payable with respect to operating
expenses for the Properties to be paid exclusively from the Qualified Operating
Account, accounts that sweep on a daily basis into the Qualified Operating
Account and accounts established pursuant to the Encumbered Property Debt
Documents (and from no other accounts), (ii) not permit excess cash attributable
to the Properties or the operations of AFRT to be contained in any account other
than the Qualified Operating Account, accounts that sweep on a daily basis into
the Qualified Operating Account or accounts established pursuant to the
Encumbered Property Debt Documents and (iii) not permit the amounts contained in
the Qualified Operating Account to be used for any purpose other than in
connection with the Properties and the making of Permitted Distributions.
Borrower shall not permit any distributions, transfers or disbursements to be
made from the Qualified Operating Account (or any other account containing funds
related to the Properties and/or the operations of AFRT) to the direct or
indirect equityholders in Junior Mezzanine Borrower, except for Permitted
Distributions. In the event that any distribution described in clause (2) of the
definition of “Permitted Distribution” shall be in excess of the amount required
to pay the corporate overhead of AFRT for the period for which such Permitted
Distribution was made (as a result of such overhead being less than the amount
budgeted therefor), Borrower shall cause such excess to be promptly returned to
the Qualified Operating Account. Borrower shall deliver to Lender each month the
monthly bank statement related to the Qualified Operating Account.

(b) Within 10 days after receipt of a written request from Lender and Junior
Mezzanine Lender, Borrower shall use its good faith commercially reasonable
efforts to cause the Qualified Operating Account to be subject to a Qualified
Operating Account Control Agreement reasonably acceptable to Lender and Junior
Mezzanine Lender; provided that, in the event that Borrower is unable to cause
the institution at which the Qualified Operating

 

3



--------------------------------------------------------------------------------

Account is held to promptly enter into such an agreement, Borrower shall replace
the Qualified Operating Account with an Eligible Account at another Eligible
Institution that will enter into such an agreement within 30 days after
Borrower’s receipt of such written request (in which case, such replacement
account shall be deemed to be the “Qualified Operating Account for all purposes
hereunder).”

(g) Section 5.14 of the Loan Agreement is hereby modified by inserting the
following immediately after clause (iv) thereof:

“Notwithstanding anything to the contrary contained in this Section 5.14, from
and after the first day of the Extension Term, without further request from
Lender, Borrower shall deliver to Lender the monthly reports described in this
Section 5.14 for each month until the Indebtedness has been repaid in full. All
such reports shall include, in addition to the information described above,
monthly cash flow statements tied to bank statements, including a reconciliation
of beginning cash balances to ending cash balances (including, without
limitation, a reconciliation of the Qualified Operating Account as to income
from rents, operating expenses, Tenant Improvements and Leasing Commissions,
Permitted Distributions and such other items as Lender shall reasonably
request).”

(h) Section 5.23 of the Loan Agreement is hereby modified by inserting the
following immediately after the last sentence thereof:

“Without in any way limiting the requirements of this Section 5.23, Borrower
shall not permit any funds constituting Distributions to be swept through, or
concentrated in, any account other than the Qualified Operating Account,
accounts that sweep on a daily basis into the Qualified Operating Account and
accounts established pursuant to the Encumbered Property Debt Documents, prior
to such funds being remitted to the Cash Management Account in accordance with
this Section 5.23.”

(i) The following Section 5.25 is hereby inserted immediately following
Section 5.24 of the Loan Agreement:

“5.25. Business Plan. Within 90 days after the first day of the Extension Term,
Borrower shall deliver to Lender a comprehensive long-term business plan and
restructuring proposal addressing repayment of the Loan, in each case, in a
format, and containing a level of detail, reasonably acceptable to Lender. Such
comprehensive long-term business plan and restructuring proposal shall include,
without limitation, (i) income statements, balance sheets and cash flow
statements prepared in accordance with GAAP, both on a consolidated basis (i,e.,
GKK as a whole) and on a consolidating basis (i.e., the GKK finance business
versus the GKK real estate business), (ii) individual Property-level
projections, projected rent rolls and such other projections as Lender shall
reasonably request, (iii) a detailed narrative as to all material operating,
balance sheet and financing assumptions and (iv) such other reports and
components as

 

4



--------------------------------------------------------------------------------

Lender shall reasonably request. To the extent applicable, the foregoing shall
be presented on a monthly basis for the first 12 months of the period covered by
such plans and on an annual basis for the remainder of the period covered by
such plans.”

Section 2. Conditions Precedent. Contemporaneously with the execution and
delivery of this Amendment, Borrower shall comply with the conditions set forth
in Section 1.2(b) of the Loan Agreement, as modified by this Amendment (Lender
hereby acknowledging satisfaction of clause (i) thereof). In addition, the
effectiveness of this Amendment is subject to the satisfaction of the following
conditions:

(a) On the effective date of this Amendment, the Qualified Operating Account
shall contain no less than $5,000,000, and Borrower shall have delivered to
Lender reasonably satisfactory evidence thereof.

(b) Borrower shall have paid or reimbursed Lender for all of its out-of-pocket
costs and expenses (including, without limitation, reasonable out-of-pocket
legal fees) related to the negotiation, execution and delivery of this Amendment
and the commencement of the Extension Term.

(c) Borrower shall have delivered a fully executed copy of this Amendment to
Lender.

Section 3. Miscellaneous.

(a) All of the terms and conditions of the Loan Agreement are incorporated
herein by reference with the same force and effect as if fully set forth herein.
Except as expressly amended hereby, the Loan Agreement and each of the other
Loan Documents remains in full force and effect in accordance with its terms.
For the avoidance of doubt, Borrower and Lender acknowledge and agree that
(i) subject to the satisfaction of the conditions set forth in Section 2 hereof,
the Maturity Date shall be the Payment Date in March 2011 or such earlier date
as may result from acceleration and (ii) Borrower has no further options to
extend the Maturity Date of the Loan.

(b) This Amendment shall be governed by and construed and interpreted in
accordance with the laws of the State of New York, without regard to principles
of conflicts of law.

(c) Borrower hereby (1) unconditionally ratifies and confirms, renews and
reaffirms all of its obligations under the Loan Agreement and each of the other
Loan Documents, (2) acknowledges and agrees that such obligations remain in full
force and effect, binding on and enforceable against it in accordance with the
terms, covenants and conditions of the Loan Agreement as amended hereby and the
other Loan Documents, in each case, without impairment, and (3) represents,
warrants and covenants that it is not in default under the Loan Agreement or any
of the other Loan Documents beyond any applicable notice and cure periods, and
there are no defenses, offsets or counterclaims against the Indebtedness.

 

5



--------------------------------------------------------------------------------

(d) Sponsor hereby (1) unconditionally approves and consents to the execution by
Borrower of this Amendment and the modifications to the Loan Documents effected
thereby, (2) unconditionally ratifies, confirms, renews and reaffirms all of its
obligations under the Guaranty, the Environmental Indemnity and Cooperation
Agreement (the “Sponsor Documents”), (3) acknowledges and agrees that its
obligations under the Sponsor Documents remain in full force and effect, binding
on and enforceable against it in accordance with the terms, covenants and
conditions of such documents without impairment, and (4) represents, warrants
and covenants that it is not in default under any Sponsor Document beyond any
applicable notice and cure periods, and there are no defenses, offsets or
counterclaims against its obligations under the Sponsor Documents.

(e) Borrower acknowledges and agrees that no oral communication or course of
dealing from or on behalf of Lender shall constitute any waiver, agreement,
commitment, or evidence of any assurance or intention of Lender with respect to
the Loan, the Loan Agreement and/or the other Loan Documents, and that any
waiver, agreement, commitment, assurance, or intention of Lender with respect to
the Loan, the Loan Agreement and/or the other Loan Documents shall be effective
only if in writing and duly executed by Lender. Borrower acknowledges and agrees
that no Default or Event of Default shall be waived by Lender, unless such
waiver is in writing and duly executed by Lender.

(f) This Amendment may be executed by facsimile signatures and in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all of
which counterparts together shall constitute but one and the same instrument.

(g) Lender hereby consents to the execution of that certain Second Amendment to
Loan Agreement relating to the Mortgage Loan and that certain Amendment to
Junior Mezzanine Loan Agreement, each dated as of the date hereof, and the
Mortgage Lender and Junior Mezzanine Lender may rely on such consent for
purposes of any applicable intercreditor or co-lender agreement.

[Signatures appear on following page]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, for good and valuable consideration, the sufficiency of
which is hereby acknowledged and agreed, the parties hereto have executed and
delivered this Amendment as of the date first hereinabove set forth.

 

BORROWER:

 

The entities listed on Schedule A to this signature page

By:   /s/ Timothy J. O’Connor  

Name: Timothy J. O’Connor

Title: President

 

Solely with respect to Section 3(d) hereof:

SPONSOR:

GRAMERCY CAPITAL CORP., a Maryland corporation

By:   /s/ Timothy J. O’Connor  

Name: Timothy J. O’Connor

Title: President

[Signatures continued on following page]

 

7



--------------------------------------------------------------------------------

LENDER:

 

KBS DEBT HOLDINGS, LLC,

a Delaware limited liability company

By:  

KBS LIMITED PARTNERSHIP,

 

a Delaware limited partnership,

its manager

 

By:   KBS REAL ESTATE INVESTMENT TRUST, INC.,

a Maryland corporation,

its sole general partner

 

  By:  

/s/ Charles J. Schreiber, Jr.

   

Charles J. Schreiber, Jr.

Chief Executive Officer



--------------------------------------------------------------------------------

Schedule A to Signature Page

GKK Stars Acquisition LLC (DE)

American Financial Realty Trust (MD)

First States Group, L.P. (DE)

American Financial TRS, Inc. (DE)

First States Group, LLC (DE)

First States Investors 104 Holdings, L.P. (DE)

First States Investors 240 Holdings, LLC (DE)

First States Investors 241 Holdings, LLC (DE)

First States Investors 3300 Holdings, LLC (DE)

First States Investors 4000A, L.P. (DE)

First States Investors 4100, LLC (DE)

First States Investors 4600 Holdings, LLC (DE)

First States Investors 5000, LLC (DE)

First States Investors 6000, LLC

First States Investors 801, L.P. (PA)

First States Investors 923 Holdings, L.P.

First States Investors 927 Holdings, LLC

First States Investors Asset Group A, L.P.

First States Investors GS Pool A Holdings, LLC (DE)

First States Investors GS Pool B Holdings, LLC (DE)

First States Investors, L.P. (DE)

First States Partners III, L.P. (DE)

First States Partners, L.P.

First States Properties, L.P. (PA)

First States Wilmington JV, L.P.